Citation Nr: 0609538	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  01-04 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability.

4.  Entitlement to specially adapted housing.

5.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to June 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from January 1997, 
August 1999, and August 2004 rating decisions of the Newark 
RO.  In September 2005, the veteran testified at a Travel 
Board hearing before the undersigned.  A transcript of the 
hearing is of record.

The issues of entitlement to service connection for a skin 
disability and a bilateral eye disability on de novo review, 
specially adapted housing, and special home adaptations are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required. 


FINDINGS OF FACT

1.  Hypertension is not shown to have been manifested in 
service or in the first postservice year; and is not shown to 
be related to service or to the veteran's service-connected 
diabetes mellitus.

2.  An unappealed rating decision in August 1988 denied 
service connection for a bilateral eye disability based 
essentially on findings that refractive error was not a 
compensable disability, and that corneal dystrophy was not 
manifested in service and was not shown to be related to 
service.

4. Evidence received since the August 1988 rating decision 
includes evidence that tends to relate the veteran's eye 
disability to his service connected diabetes; bears directly 
and substantially upon the matter of service connection for a 
bilateral eye disability; and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2005).

2.  Evidence submitted since the August 1988 rating decision 
is new and material, and the claim of service connection for 
a bilateral eye disability may be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A May 2001 statement of the case (SOC), January 2004 and June 
2004 supplemental SOCs (SSOCs), and May 2001, December 2002, 
November 2003, and February 2004 letters, provided at least 
some VCAA-type notice, i.e., of what the evidence showed, the 
criteria for establishing service connection, and the bases 
for the denial of the claims.  May 2001, December 2002, 
November 2003, and February 2004 letters outlined the 
appellant's and VA's responsibilities in developing evidence 
to support the claim, advised him of what type of evidence 
would be pertinent to the claim, and advised him to identify 
evidence for VA to obtain or to obtain the evidence on his 
own and specifically (See May 2001 letter at p.2) to submit 
any evidence in his possession pertaining to the claim.  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication of the claims preceded enactment of the VCAA.  
The appellant was provided content-complying notice, as 
discussed above.  He has had ample time to respond, and the 
claim was subsequently readjudicated.  See June 2004 SSOC.  
While the veteran did not receive notice regarding the rating 
of the disabilities at issue or effective dates of awards 
(See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. Mar. 3, 2006)) he is not prejudiced by lack of 
such notice, as it becomes pertinent only when service 
connection is granted; at this time service connection is not 
being granted for any of the disabilities at issue.

Regarding the duty to assist, VA and, to the extent possible, 
private treatment records have been secured.  Only the 
veteran's service preinduction and separation examinations 
have been associated with the claims file.  There has been 
extensive effort to locate additional records, but alternate 
source searches did not result in any additional records 
being located.  The veteran has not identified any further 
pertinent records that remain outstanding.  VA's duty to 
assist is met with respect to the issue being decided on the 
merits. 

II. Service Connection

Factual Background

The veteran's service medical records include an April 1968 
pre-induction examination report that does not note any 
complaints, findings, or diagnoses related to hypertension.  
His blood pressure was 130/80.  On June 1971 service 
separation examination, there were no complaints, findings, 
or diagnoses of hypertension.  The veteran's blood pressure 
was 132/86.  

The veteran's service personnel records reflect that he 
served in Vietnam.

Postservice VA treatment records show a blood pressure 
reading of 160/90 in January 1988.  Records from January 1990 
to September 1990 note blood pressure readings of 142/90, 
130/100, 140/90, 140/80, 140/90, and 150/80.  A January 1991 
record reports borderline hypertension with a blood pressure 
reading of 180/90.  

On April 1991 VA examination, blood pressure readings were 
154/88 (sitting), 150/98 (recumbent), and 144/106 (standing).  
The diagnosis was essential hypertension.  

On January 2003 VA diabetes examination, the veteran's claims 
file was not available for review.  The veteran reported a 
history of diabetes that was diagnosed at least five years 
earlier.  He also reported a history of hypertension and 
indicated that he was on multiple medications.  Blood 
pressure readings were 160/100 for sitting, standing, and on 
the left hand.  The diagnoses included hypertension, not 
secondary to diabetes.  

At a September 2005 Travel Board hearing, the veteran stated 
that hypertension was not diagnosed prior to service, and 
that he has received continuous treatment for it since it was 
diagnosed.  No doctor had ever told him that his high blood 
pressure was related to his military service.    

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
hypertension is manifested to a compensable degree in the 
first year following the veteran's discharge from active 
duty, it may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection shall also be granted for any disability 
which is proximately due to, the result of, or for the degree 
of aggravation only, aggravated by a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

The veteran alleges that his hypertension is due to his 
exposure to Agent Orange in Vietnam.  While service 
connection for certain enumerated diseases may be established 
presumptively based on Agent Orange (herbicide) exposure for 
veterans who served in Vietnam from January 9, 1962 to May 7, 
1975, hypertension is not among the enumerated diseases that 
may be service connected on this basis.  See 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  

There is no evidence that hypertension was manifested in 
service or in the veteran's first postservice year.   
Consequently, service connection for hypertension on the 
basis that it was first manifested in service, and persisted, 
is not warranted.  Furthermore, there is no evidence that 
hypertension was manifested to a compensable degree in the 
first postservice year.  Consequently, service connection for 
hypertension on a presumptive basis, as a chronic illness 
under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 3.307, 3.309 
likewise is not warranted.  Finally, there is no competent 
(medical) evidence that relates the veteran's hypertension to 
service.  Without any competent evidence of a nexus between 
the veteran's hypertension and his active service, direct 
service connection for hypertension is not warranted. 
Notably, hypertension was first diagnosed some twenty years 
postservice.  Such a long interval between service and the 
initial diagnosis of the disease is, of itself, a factor 
against a finding that the hypertension is service-connected.  
It is also noteworthy that the veteran testified that no 
physician ever told him that there is a relationship between 
his hypertension and service.    

The veteran alternatively claims that his hypertension is 
related to his service-connected diabetes and should be 
service connected on a secondary basis.   See 38 C.F.R. 
§ 3.310.  There are three threshold requirements that must be 
met to establish secondary service connection:  1.) There 
must be competent evidence, a medical diagnosis, of the 
disability for which service connection is sought.  2.) There 
must be a disability which is already service connected. and 
3.) There must be competent evidence that establishes that 
the disability for which service connection is sought was 
caused or aggravated by the service connected disability.  

Here, there is ample evidence of hypertension in the record; 
and the veteran's  diabetes mellitus service-connected.  
However, the third element of a secondary service connection 
claim, competent evidence of a nexus between the two, is not 
met.  There is no competent (medical) evidence in the record 
that even suggests that the veteran's diabetes has caused or 
aggravated his hypertension.  The only competent (medical) 
evidence that specifically addresses the matter of a nexus 
between the two disorders is to the effect that they are 
unrelated.  Accordingly, service connection on a secondary 
basis likewise is not warranted.  

And as to the veteran's own belief that his hypertension is 
related to his active service, by exposure to herbicides or 
as secondary to diabetes mellitus, because he is a layperson, 
he is not competent to opine in matters requiring medical 
expertise (here, the etiology of hypertension).  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The preponderance 
of the evidence is against the veteran's claim, and it must 
be denied.  

III. New and Material Evidence

Factual Background

In an August 1988 rating decision, the RO denied service 
connection for a bilateral eye disability essentially because 
there was no evidence of a relationship between service and 
postservice diagnosed acquired eye pathology.  Evidence 
considered at that time consisted of available service 
medical records, a record of treatment in July 1986, and an 
April 1988 VA eye examination report.

Service medical records included an April 1969 preinduction 
examination report.  Clinical evaluation of the eyes was 
normal and uncorrected distant visual acuity was 20/30, 
bilaterally.  There were no eye complaints, findings, or 
diagnoses.  On June 1970 service separation examination, the 
veteran was found to have sties in both eyes.  Uncorrected 
distant visual acuity was 20/25 in the right eye and 20/20 in 
the left.  Corrected vision was 20/20, bilaterally.

A "certificate of attending physician" reflects that Dr. J. 
M. saw the veteran in July 1986 for a routine eye 
examination.  Visual acuity in both eyes was 20/400 without 
correction and the diagnosis was corneal dystrophy - 
keratoconus.
On April 1988 VA examination, a history of corneal graft of 
the right eye was noted.  The diagnoses were refractive 
error, keratoconus and keratoglobus, status post corneal 
graft of the right eye, and subnormal vision.

Evidence received subsequent to August 1988 rating decision 
consists of VA treatment records from January 1990 to 
February 1991, an April 1991 VA examination report, treatment 
records from the Eye Institute of New Jersey from April 1991 
to July 1993, a July 1993 treatment record from the Doctors 
Office Center, Medical records from St. Barnabas Medical 
Center in March 1994 in December 1995; a March 1995 statement 
from Dr. G. N., private medical records from Dr. T. P. from 
March 1994 to July 1996, VA treatment records from October 
1996 to December 1999, June 1999 medical records from Central 
Parkway Eye Care Center, an October 1999 lay statement from a 
serviceman, a January 2003 VA examination report, an August 
2003 statement from a VA nurse, a February 2004 VA 
examination report, and a transcript of a September 2005 
Travel Board hearing.

VA treatment records from January 1990 to February 1991 show 
that the veteran sought an eye consultation in January 1990 
due to deteriorating vision in his left eye.  He also 
reported a four month history of decreased vision in the 
right eye.  The diagnosis was status post right corneal 
transplant.  

An April 1991 VA examination report contained a diagnosis of 
bilateral keratoconus and noted that the veteran was legally 
blind.  

Treatment records from April 1991 to July 1993 from the Eye 
Institute of New Jersey note ocular history, complaints, 
treatment, and diagnoses.  

A July 1993 treatment record from the Doctors Office Center 
notes the veteran's complaints of intermittent blurred 
vision.  The impression was stable rejection of penetrating 
keratoplasty in the right eye.  

In March 1994, the veteran underwent penetrating keratoplasty 
in the right eye at St. Barnabas Medical Center.

A March 1995 statement from Dr. G. N. indicates the veteran 
was seen in January 1994 for a corneal evaluation.  His past 
medical ocular history included keratoconus for which he had 
penetrating keratoplasty in 1986.  The procedure was repeated 
in 1991 and 1994.  He had glaucoma in both eyes and pellucid 
marginal degeneration in the left eye.  He also had multiple 
failed corneal transplants in the right eye.

In December 1995, the veteran underwent cataract surgery on 
the right eye at St. Barnabas Medical Center.  

Treatment records of Dr. T. P. from March 1994 to July 1996 
reflect ocular complaints, treatment, and diagnoses.

VA treatment records from October 1996 to December 1999 
reflect ocular history, complaints, treatment, and diagnoses.  
A January 1997 treatment record notes that the veteran was 
referred to endocrinology from ophthalmology to rule out 
Grave's disease.  It was noted that the veteran had always 
been clinically biochemically euthyroid, and that there was 
no need to treat the veteran, as he possibly had euthyroid 
Graves opthalmopathy.

A June 1999 treatment record from Central Parkway Eye-Care 
Center indicates that the veteran is blind.

An October 1999 statement from a person who served with the 
veteran recalled an incident in the summer of 1970 when he 
complained of eye irritation or discomfort.  He could not 
remember the details, but recalled that the veteran had to go 
to another installation for treatment.  

On January 2003 VA examination, the veteran described his 
ocular history.  The diagnoses were pellucid marginal 
degeneration in both eyes, status post failed penetrating 
keratoplasty in the right eye; open angle glaucoma, status 
post trabeculectomy in the right eye; and diabetes without 
retinopathy.  

An August 2003 statement from a VA nurse noted that the 
veteran was service-connected for diabetes.  She opined that 
the veteran was legally blind due to his diabetes.  .  

On February 2004 VA examination, the veteran's claims file 
was reviewed.  The physician outlined the veteran's ocular 
history, noting the various diagnoses that were made over the 
years.  Based on a review of the record, the physician opined 
that none of the veteran's diagnoses was caused by diabetes 
mellitus.  

At a September 2005 Travel Board hearing the veteran 
testified that he had never been told by a doctor that his 
eye disability was related to diabetes or was otherwise 
related to service. 

Legal Criteria and Analysis

As noted above, the veteran's claim of entitlement to service 
connection for a bilateral eye disability was initially 
denied by the RO in August 1988.  He was properly notified of 
that decision and did not appeal the decision.  Accordingly, 
it is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  However, under 38 
U.S.C.A. § 5108, "[I]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  [An amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
filed on or after August 29, 2001.  Here, the petition to 
reopen was filed before that date.  Hence, the new 38 C.F.R. 
§ 3.156(a) does not apply.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the August 1988 rating decision was 
not previously of record, is relevant, and is so significant 
that it must be considered to decide fairly the merits of the 
claim seeking service connection for a bilateral eye 
disability.  The claim was denied previously by the RO based 
on a finding that there was no competent (medical) evidence 
of a nexus between service and the veteran's current eye 
disability.  An August 2003 statement from a VA nurse 
includes an opinion that the veteran's blindness is due to 
his service-connected diabetes mellitus.  Since a nurse 
presumably had medical training, she may be quite competent 
to provide a medical opinion.  Her opinion is sufficient to 
reopen the claim of service connection for a bilateral eye 
disability.  Since the opinion relates the disability for 
which service connection is sought to the service-connected 
diabetes, it is new and material evidence, and the claim may 
be, and is, reopened.


ORDER

Service connection for hypertension is denied.

The appeal to reopen a claim of service connection for a 
bilateral eye disability is granted.


REMAND

In February 1998 statements from the veteran's sister and 
mother, they recalled that the veteran sought treatment for 
his skin disorder at the East Orange VA Hospital between June 
and October 1971.  He testified at the hearing that he sought 
treatment at East Orange soon after service.  The earliest VA 
medical records in the file are in 1986.  There does not 
appear to be any evidence that the RO ever attempted to 
obtain earlier treatment records from East Orange.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and such 
records may have bearing on the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Hence, they must be 
obtained.

Furthermore, the claim seeking service connection for a 
bilateral eye disability is now reopened based on competent 
evidence of a nexus between the eye disability and the 
service connected diabetes.  Also of record is a February 
2004 examiner's opinion that there is no relationship between 
the two disabilities.  Since neither medical professional 
explained the rationale for the opinion offered, another 
examination is warranted.

As a grant of service connection for a bilateral eye 
disability may have bearing on the veteran's claims seeking 
specially adapted housing and a special home adaptation 
grant, these three issues are inextricably intertwined.  
Consequently, the claims for specially adapted housing and a 
special home adaptation grant must be held in abeyance 
pending a final decision on the claim seeking service 
connection for a bilateral eye disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding ratings for the 
disabilities at issue, and effective 
dates of awards in accordance with 
Dingess, supra. 

2.  The RO should seek (to associate with 
the claims file) records of the veteran's 
alleged treatment at the East Orange VA 
Hospital from June 1971 to October 1971.

3.  If any VA records received indicate 
that further development is warranted in 
the matter of service connection for a 
skin disability (e.g. VA examination), 
such development should be accomplished.

4.  The RO should also arrange for the 
veteran to be examined by an 
ophthalmologist to ascertain the nature 
and likely etiology of the veteran's 
bilateral eye disabilities.  The 
veteran's claims file must be available 
to the examiner for review in conjunction 
with the examination.  The physician 
should provide an opinion as to whether 
it is at least as likely as not (i.e., a 
50 percent or better probability) that 
any disability of the eyes noted on 
examination was caused or aggravated (and 
if so, to what degree) by the veteran's 
service connected diabetes mellitus.  The 
physician must explain the rationale for 
all opinions given.

5.  The RO should then review the 
remaining claims (including the specially 
adapted housing/home adaptation claims in 
light of any grant of service 
connection).  If any claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


